IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-78,646-03 & WR-78,646-04


                       EX PARTE RAY EUGENE FIELDS, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NUMBERS 88-93664-M & 88-93665-M
            IN THE 194TH JUDICIAL DISTRICT COURT DALLAS COUNTY

       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery in two cause numbers and was sentenced to forty years’ imprisonment for each cause. The

Fifth Court of Appeals affirmed Applicant’s convictions. Fields v. State, 05-88-01437-CR & 05-88-

01436-CR (Tex. App.–Dallas October 11, 1989).

       Applicant’s claim for pre-sentence jail time credit is dismissed. See Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex Parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).
                                                                                           -2-

       Based on this Court’s independent review of the entire record, we deny relief on all of

Applicant’s other claims.



Filed: September 24, 2014
Do not publish